[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               NOV 08, 2007
                                No. 06-13077                 THOMAS K. KAHN
                          ________________________               CLERK


                    D. C. Docket No. 04-00571-CR-02-CAP-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                        versus

JUAN IBARRA ACUNA,
JUAN CARLOS ACUNA,
a.k.a. Juan Carlos Acuna-Ortiz,

                                                          Defendants-Appellants.


                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (November 8, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Juan Ibarra Acuna (“Ibarra Acuna”) and his son Juan Carlos Acuna (“Carlos
Acuna”) appeal their convictions and 264-month sentences for conspiracy to

possess, with intent to distribute, at least 5 kilograms of a substance containing a

detectable amount of cocaine, and at least 500 grams of a substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(ii), and (b)(1)(A)(viii).

       Acting on information from a confidential informant that a tractor-trailer

was coming to Atlanta, Georgia to pick up money or drop off drugs, agents with

the Drug Enforcement Administration (“DEA”) initiated surveillance on a tractor-

trailer as it arrived at the Atlanta Farmer’s Market on the morning of September

12, 2004. DEA agents followed the tractor-trailer when it left the market and

traveled to a warehouse rented by Ibarra Acuna for his business.1 The agents

continued surveillance of the warehouse the next day and observed a white Dodge

Durango arrive at the warehouse and then leave 45 minutes later. After following

the Durango and locating it at a so-called stash house, agents searched it and

recovered approximately 240 kilograms of cocaine and over 30 kilograms of

methamphetamine. Other DEA agents returned to the warehouse and, after

obtaining Ibarra Acuna’s oral and written consent to search the warehouse and

vehicles, removed over $4.6 million in cash and a drug ledger bearing the date of


       1
        Although Ibarra Acuna leased the warehouse, Carlos Acuna negotiated the lease for
Ibarra Acuna and paid rent to the landlord each month in cash.

                                              2
September 13, 2004 from the tractor-trailer parked inside the warehouse. DEA

agents also found two kilograms of cocaine in a purple Cadillac parked inside the

warehouse that was registered to Carlos Acuna.

      Prior to trial, Ibarra Acuna filed a motion to suppress evidence of money

seized from the tractor-trailer located in his warehouse. Carlos Acuna filed a

motion to suppress identification testimony from neighbors who previously

selected him from a photo lineup when asked to identify anyone they had seen at

the stash house where DEA agents found the Durango. The magistrate judge’s

report and recommendation recommended that the motions be denied. Carlos

Acuna timely filed objections to the magistrate judge’s report and

recommendation, pursuant to 28 U.S.C. § 636(b)(1)(C). After carefully

considering the objections, the magistrate judge’s report and recommendation, and

the record as a whole, the district court adopted the magistrate judge’s 65-page

report and recommendation with a one sentence order to that effect.

      Ibarra Acuna and Carlos Acuna were both convicted after a jury trial in

which the government presented evidence from the warehouse surveillance and

searches of the tractor-trailer and Durango, and testimony from neighbors who

positively identified Carlos Acuna in open court.

      On appeal, Ibarra Acuna argues that the district court erred by (1) sentencing



                                          3
him to a procedurally and substantively unreasonable sentence; (2) denying his

motion to suppress evidence from the tractor-trailer based on a finding that he had

not limited the scope of his consent by declining ownership of the tractor-trailer;

and (3) declining to admit certain exculpatory statements under the rule of fairness.

Carlos Acuna argues that the district court erred by (1) denying his motion to

suppress and allowing an in-court identification by a witness who had previously

identified him in a photographic lineup; (2) violating Article III of the United

States Constitution by adopting the magistrate judge’s 65-page report and

recommendation with a one-sentence order stating that it had reviewed the record

as a whole without further discussion; and (3) denying him a minor role reduction

pursuant to U.S.S.G. § 3B.1.2(b).

      After carefully considering the briefs, reviewing the record on appeal, and

hearing oral argument, we find no merit in any of the issues presented by these

appellants and no error on the part of the district court. Accordingly, we affirm the

convictions and sentences for both Ibarra Acuna and Carlos Acuna.

      AFFIRMED.




                                           4